The undersigned respectfully dissents from the Opinion and Award of the majority awarding plaintiff disability benefits for the time period of October 15, 2001 until May 1, 2002. I believe that plaintiff is not entitled to benefits because suitable work was available for plaintiff.
The majority notes that Dr. Kouba mentions in his deposition that plaintiff can climb stairs "once a shift." However, Dr. Kouba goes on in the latter half of his deposition to clarify his intention that plaintiff cannot climb stairs repetitively, for example every five to ten minutes.
Dr. Kouba clearly testified that the theater technician position was reasonable, and would be within plaintiff's restrictions. Even upon re-direct examination by plaintiff's counsel, Dr. Kouba maintains that the position was suitable for plaintiff and that plaintiff could climb up and down the stairs at least twice an hour. The majority fails to consider the deposition testimony of Dr. Kouba as a whole, and as such, I believe that they draw an incorrect conclusion that the theater technician position was inappropriate for plaintiff. Further, plaintiff made no indication at the time that he resigned his position that the work injury was the reason for his resignation. In particular, plaintiff mentioned that he was pursuing a different type of disability, and that he was plagued with migraines.
As plaintiff's treating physician has testified that the job available to plaintiff from October 15, 2001 until May 1, 2002 was clearly within his restrictions, I would reverse the award of benefits for that time period. Accordingly, I dissent.
This the __ day of ____, 2006.
                                          S/____________ BUCK LATTIMORE CHAIRMAN